DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed July 27, 2022.
REASONS FOR ALLOWANCE
2.	Claims 10, 12-18, and 20 are allowable over the references of record for at least the following reasons:
	Claim 10:  wherein said first cooling circuit comprises cylinders of said internal combustion engine, the heat transfer medium, a collection tank, a distribution tank, an adjustable thermostatic valve, said cooler, a pump, and an engine-oil cooler, which, relative to the direction of flow of the heat transfer medium, are connected such that: the heat transfer medium is directed from said distribution tank to said cylinders in a divided manner to carry out cylinder cooling; after passing said cylinders, the heat transfer medium is collected by said collection tank; the heat transfer medium either passes from said collection tank by way of said thermostatic valve and by way of said cooler to said pump or the heat transfer medium passes from said thermostatic valve directly to said pump; and the heat transfer medium passes from said pump by way of said engine-oil cooler back to said distribution tank.
	Claim 12:  a first connecting point is arranged, in the direction of flow of the heat transfer medium of said first cooling unit, functionally ahead of an input of said pump, and, in every position of the thermostatic valve, said first connecting point is in contact with the heat transfer medium and at least partially feeds the heat transfer medium to said preheating circuit; and a second connecting point is arranged between an engine-oil cooler and said distribution tank of said first cooling circuit, in order to feed branched-off heat transfer medium of said first cooling circuit back to said first cooling circuit.  
	Claim 17: wherein said electric auxiliary heater is supplied with power from an additional secondary winding of a main transformer of the hybrid vehicle or from a backup electrical system on board of the hybrid vehicle, and said electric auxiliary heater is configured for operation and for selectively switching on and off even when the hybrid vehicle is at a standstill.  
	Claim 20: a hybrid rail vehicle comprising a changeable drive with a diesel engine, an electric drive, a contact wire for supplying said electric drive with electrical power, and first and second cooling circuits; said diesel engine having said first cooling circuit with a heat transfer medium and with a cooler, said first cooling circuit being configured to take up heat from said diesel by way of the heat transfer medium and to conduct the heat transfer medium to said cooler for the heat to be dissipated to a surrounding area of said diesel engine; said electric drive having said second cooling circuit with a heat transfer medium and with a cooler, said second cooling circuit being configured to conduct heat from components of said electric drive by way of the heat transfer medium to said cooler for the heat to be dissipated to a surrounding area of said electric drive; a preheating circuit arranged between said first cooling circuit and said second cooling circuit; said preheating circuit being connected to said first cooling circuit by way of two connecting points to circulate the heat transfer medium of said first cooling circuit through components of said preheating circuit.  
	The closest prior art is the Eberspach reference.  The Everspach reference fails to disclose all of the features of the amended independent claims.  Furthermore, there is no located reference that teaches or suggests the features of the amended independent claims alone or in combination with the Eberspach reference.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747